IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            : No. 122 DB 2014 (No.68 RST 2014)
                                            :
                                            :
JOHN JAMES JACOBS                           : Attorney Registration No. 73250
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Allegheny County)



                                        ORDER



PER CURIAM


                          th
      AND NOW, this 7 day of October, 2014, the Report and Recommendation of

Disciplinary Board Member dated September 25, 2014, is approved and it is ORDERED

that John James Jacobs, who has been on Inactive Status, has never been suspended

or disbarred, and has demonstrated that he has the moral qualifications, competency

and learning in law required for admission to practice in the Commonwealth, shall be

and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth.       The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.